Citation Nr: 1230185	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  06-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel







INTRODUCTION

The Veteran served on active duty from May 1959 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Lincoln, Nebraska.

In a July 2008 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 Order, the Court granted a Joint Motion for Remand of the claim and vacated the Board's July 2008 decision.  This matter was remanded to the Board for readjudication in accordance with the Joint Motion.

In September 2010 and June 2011, the Board remanded this case for additional development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to apportionment of the Veteran's VA compensation benefits to his spouse during the period of the Veteran's incarceration is addressed in a separate Board decision issued concurrently with this one.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In September 2010, the Board directed the RO to afford the Veteran an audiological examination and obtain a medical opinion as to his employability.  The Veteran failed to appear for his March 2011 VA audiological examination due to incarceration and conviction in April 2010.  (See Nebraska Department of Corrections Report of Incarceration).  The RO sought a medical opinion based upon the evidence of record with no examination.  

The Court has indicated that, even though incarcerated, a Veteran should be accorded the same assistance as his fellow, non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  

While VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him.  Bolton, 8 Vet. App. at 191.  

VA should take all indicated action to contact the Nebraska Department of Corrections facility, where he is incarcerated, in order to attempt to have the Veteran examined.  Given that the Veteran may not have received notice of the VA examination, he should be afforded an opportunity to have a VA examination regardless of whether he is incarcerated.  The RO should associate a copy of the written notice of the scheduled VA examination sent to the Veteran's last known address and Nebraska Department of Corrections.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).
In the event that entitlement to a benefit cannot be established or confirmed without a current VA examination, as in this case; and, the Veteran without good cause, fails to report for such examination action shall be taken in accordance with paragraph (b) or (c) of 38 C.F.R. § 3.655, which typically provides that the claim shall be denied.  38 C.F.R. § 3.655(b) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent medical facility.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  The RO/AMC shall attempt to obtain any additional treatment records from any other health care provider including the correctional institution where he may currently be housed.  If the records are not available, a notation must be made to that effect.  

3.  Then, if possible, the RO/AMC shall schedule the Veteran for a VA audiological examination to determine the combined effects of his service-connected bilateral hearing loss and tinnitus on his employability.  If possible, the examination should be conducted by someone other than the examiner who conducted the September 2006 examination.  The entire claims file, including a copy of the Joint Motion and this remand, as well as the Board's prior remands, should be made available to the examiner for review.  Review of the claims file should be noted in the examination report.
All necessary tests and studies should be conducted.  The examiner should describe the Veteran's service-connected bilateral hearing loss and tinnitus in sufficient detail to allow a fully-informed evaluation.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life. 

The examiner is also requested to opine as to whether the Veteran's service-connected disabilities, including but not limited to bilateral hearing loss and tinnitus,  have rendered him incapable of sustaining regular substantially gainful employment.  

Consideration must be given to the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The examiner should specifically consider the statements of the Veteran and his previous employer as to such issue.  Further, the examiner's opinion should reflect consideration of all prior medical history and examinations.

4.  In the event that the Veteran is not able to report for the examination, documentation must be obtained that shows written notice scheduling the examination was sent to the last known address and Nebraska Department of Corrections.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 


